Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/063,539 filed 06/18/2018 claims foreign priority to IN201621005038 filed 02/12/2016 and is a 371 of PCT/IB2017/050702 with a filing date of 02/09/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered. 

Response to Amendment
This office action is in response to Amendments submitted 10/04/2021 wherein claims 1, 3, 8, 10-12, 15, and 17 are pending and ready for examination.

EXAMINER’S AMENDMENT
Examiner’s notes that the word “heterogenous” (claim 1 line 21, claim 11 line 29, claim 17 line 26) has been changed to the correct spelling “heterogeneous.”  Examiner believes this was an inadvertent typographical error as “heterogeneous” is spelled correctly in claim 17 line 2 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Regarding Independent claim 1:
	A processor implemented method comprising: 
	receiving in real time, via an access interface module, through at least one interaction method from external systems, parameters pertaining to ambience and soil for a geographical region of interest associated with at least one agro-climatic zone pre-defined in a knowledge base module, the parameters being derived from raw data received from the external system, wherein the raw data comprises data in encoded form selected from a group consisting of semantic knowledge representation formats, ontologies, images and videos, wherein the parameters are derived from the raw data by reasoning over knowledge graphs, wherein the at least one interaction method comprises one of receiving information pushed by the external systems without a well-defined service layer or pulling information from the external systems having the well-defined service layer, and wherein the at least one interaction method is facilitated by a self-
	arranging, by an inferencing module, the received parameters and attributes associated thereof, for a plurality of time instances, in a hierarchical structure; 
	comparing, by the inferencing module, the attributes with historic attributes available in the knowledge base module for a corresponding agro-climatic zone, wherein the step of comparing the attributes with the historic attributes is preceded by transforming the attributes present in form of a string value or image or video into a set of numerical values for comparison with the historic attributes for the corresponding agro-climatic zone, wherein the attributes are transformed into the set of numerical values to homogenize data received from heterogeneous external systems; and 
	performing, by the inferencing module, in response to the comparison, one of identifying a classification of the geographical region of interest into at least one new agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module by: 
	generating a binary score for each of the parameters based on at least one rule reflecting a statistical classification scheme for each time instance from the plurality of time instances to obtain a total score; 
	generating a normalized net score based on the total score for the plurality of time instances and number of measurements pertaining to the received parameters; 
	computing a compliance score for the geographical region of interest as a statistical average of the normalized net score generated for each sub-region of the geographical region of interest; 

	splitting the geographical region of interest into two or more sub-regions depending on the compliance score; and 
	splitting the new agro-climatic zones into two or more sub-agro-climatic zones depending on the compliance score.  
	

Regarding Independent claim 11:
	A system comprising: 
	one or more processors; and 
	one or more internal data storage devices operatively coupled to the one or more processors for storing instructions configured for execution by the one or more processors, the instructions being comprised in: 
	a knowledge base module comprising geographical regions mapped to at least one agro- climatic zone, parameters and attributes associated thereof for the geographical regions; 
	an access interface module configured to receive in real time, through at least one interaction technique from external systems, parameters pertaining to ambience and soil for a geographical region of interest associated with the at least one agro-climatic zone, the parameters being derived from the raw data received from the external system, wherein the raw data comprises data in encoded form selected from a group consisting of semantic knowledge representation formats, ontologies, images and videos, wherein the parameters are derived from 
	an inferencing module configured to: 
		arrange the received parameters and attributes associated thereof, for a plurality of 	time instances, in a hierarchical structure; 
		compare the attributes with historic attributes available in the knowledge base 	module for a corresponding agro-climatic zone, wherein the attributes are compared with 	the historic attributes is preceded by transforming the attributes present in form of a string 	value or image or video into a set numerical values for comparison with the historic 	attributes for the corresponding agro-climatic zone, wherein the attributes are 	transformed into the set of numerical values to homogenize data received from 	heterogeneous external systems; and 
	perform in response to the comparison, one of identifying a classification of the geographical region of interest into one of the at least one new agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module by: 
		generating a binary score for each of the parameters based on at least one rule 	reflecting a statistical classification scheme for each time instance from the plurality of 	time instances to obtain a total score; 

		computing a compliance score for the geographical region of interest as a 	statistical average of the normalized net score generated for each sub-region of the 	geographical region of interest; 
		identifying said classification of the geographical region of interest into one of the 	at least one new agro-climatic zone or validating the classification of the geographical 	region of interest available in the knowledge base module, based on the compliance 	score; 
		splitting the geographical region of interest into two or more sub-regions 	depending on the compliance score; and 
		splitting the new agro-climatic zones into two or more sub-agro-climatic zones 	depending on the compliance score.  

Regarding Independent claim 17:
	A system having a distributed architecture, communicating with at least some heterogeneous external systems sharing parameters pertaining to ambience and soil for a geographical region of interest, the system comprising: 
	one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution by the one or more hardware processors to: 
	receive in real time, through at least one interaction technique from external systems, the parameters pertaining to the ambience and said soil for the geographical region of interest 
	arrange the received parameters and attributes associated thereof, for a plurality of time instances, in a hierarchical structure; 
	compare the attributes with historic attributes available in the knowledge base module for a corresponding agro-climatic zone, wherein the attributes are compared with the historic attributes is preceded by transforming the attributes present in form of a string value or image or video into a set of numerical values for comparison with the historic attributes for the corresponding agro-climatic zone, wherein the attributes are transformed into the set of numerical values to homogenize data received from heterogeneous external systems; and 
	perform in response to the comparison, one of identifying a classification of the geographical region of interest into at least one new agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module by: 	generating a binary score for each of the parameters based on at least one rule reflecting a 
	generating a normalized net score based on the total score for the plurality of time instances and number of measurements pertaining to the received parameters; 
	computing a compliance score for the geographical region of interest as a statistical average of the normalized net score generated for each sub-region of the geographical region of interest; 
	identifying a classification of the geographical region of interest into one of the at least new one agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module, based on the compliance score; 
	splitting the geographical region of interest into two or more sub-regions depending on the compliance score; and 
	splitting the new agro-climatic zones into two or more sub-agro-climatic zones depending on the compliance score.  

Allowable Subject Matter
Claims 1, 3, 8, 10-12, 15, and 17 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest the specific methodology for transforming data from “heterogeneous external systems” to numerical values in order to “homogenize data” to be used in comparisons.

Regarding Independent claim 1:  The prior art of Starr, Karpištšenko, Pandit and Rasa, teach the following limitations of independent claim 1:
	A processor implemented method comprising: 
	receiving in real time, via an access interface module, through at least one interaction method from external systems, parameters pertaining to ambience and soil for a geographical region of interest associated with at least one agro-climatic zone pre-defined in a knowledge base module, the parameters being derived from raw data received from the external system, wherein the raw data comprises data in encoded form selected from a group consisting of semantic knowledge representation formats, ontologies, images and videos, wherein the parameters are derived from the raw data by reasoning over knowledge graphs, wherein the at least one interaction method comprises one of receiving information pushed by the external systems without a well-defined service layer or pulling information from the external systems having the well-defined service layer, and wherein the at least one interaction method is facilitated by a self-descriptive access layer which exposes capabilities and requirements for using an Access Programming Interface of the access interface module to a user; 
	arranging, by an inferencing module, the received parameters and attributes associated thereof, for a plurality of time instances, in a hierarchical structure; 
	comparing, by the inferencing module, the attributes with historic attributes available in the knowledge base module for a corresponding agro-climatic zone,	
	performing, by the inferencing module, in response to the comparison, one of identifying a classification of the geographical region of interest into at least one new agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module by: 

	generating a normalized net score based on the total score for the plurality of time instances and number of measurements pertaining to the received parameters; 
	computing a compliance score for the geographical region of interest as a statistical average of the normalized net score generated for each sub-region of the geographical region of interest; 
	identifying a classification of the geographical region of interest into one of the at least one new agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module, based on the compliance score; 
	splitting the geographical region of interest into two or more sub-regions depending on the compliance score; and 
	splitting the new agro-climatic zones into two or more sub-agro-climatic zones depending on the compliance score.  
	However, Examiner was unable to find a prior art, including Starr, Karpištšenko, Pandit, and Rasa that teaches or fairly suggests the limitation “wherein the step of comparing the attributes with the historic attributes is preceded by transforming the attributes present in form of a string value or image or video into a set of numerical values for comparison with the historic attributes for the corresponding agro-climatic zone, wherein the attributes are transformed into the set of numerical values to homogenize data received from heterogeneous external systems” with or in combination with the above cited limitations from claim 1.  Rasa teaches “transforming the attributes present in form of a string value or image or video into a set of 

Regarding Independent claim 11: The prior art of Starr, Karpištšenko, Pandit and Rasa teach the following limitations of independent claim 11:
	A system comprising: 
	one or more processors; and 
	one or more internal data storage devices operatively coupled to the one or more processors for storing instructions configured for execution by the one or more processors, the instructions being comprised in: 
	a knowledge base module comprising geographical regions mapped to at least one agro- climatic zone, parameters and attributes associated thereof for the geographical regions; 
	an access interface module configured to receive in real time, through at least one interaction technique from external systems, parameters pertaining to ambience and soil for a geographical region of interest associated with the at least one agro-climatic zone, the parameters being derived from the raw data received from the external system, wherein the raw data comprises data in encoded form selected from a group consisting of semantic knowledge representation formats, ontologies, images and videos, wherein the parameters are derived from the raw data by reasoning over knowledge graphs, wherein the at least one interaction method comprises one of receiving information pushed by the external systems without a well-defined 
	an inferencing module configured to: 
		arrange the received parameters and attributes associated thereof, for a plurality of 	time instances, in a hierarchical structure; 
		compare the attributes with historic attributes available in the knowledge base 	module for a corresponding agro-climatic zone, and  
	perform in response to the comparison, one of identifying a classification of the geographical region of interest into one of the at least one new agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module by: 
		generating a binary score for each of the parameters based on at least one rule 	reflecting a statistical classification scheme for each time instance from the plurality of 	time instances to obtain a total score; 
		generating a normalized net score based on the total score for the plurality of time 	instances and number of measurements pertaining to the received parameters; 
		computing a compliance score for the geographical region of interest as a 	statistical average of the normalized net score generated for each sub-region of the 	geographical region of interest; 
		identifying said classification of the geographical region of interest into one of the 	at least one new agro-climatic zone or validating the classification of the geographical 
		splitting the geographical region of interest into two or more sub-regions 	depending on the compliance score; and 
		splitting the new agro-climatic zones into two or more sub-agro-climatic zones 	depending on the compliance score. 
	However, Examiner was unable to find a prior art, including Starr, Karpištšenko, Pandit, and Rasa that teaches or fairly suggests the limitation that teaches or fairly suggests the limitation  “wherein the attributes are compared with the historic attributes is preceded by transforming the attributes present in form of a string value or image or video into a set numerical values for comparison with the historic attributes for the corresponding agro-climatic zone, wherein the attributes are transformed into the set of numerical values to homogenize data received from 	heterogeneous external systems” with or in combination with the above cited limitations from claim 11.  Rasa teaches “transforming the attributes present in form of a string value or image or video into a set of numerical values for comparison with the historic attributes” however, Rasa’s comparison is between collected data and data with respect to a an “agricultural interest zone” that “may map to a common land unit (e.g., the smallest unit of land that has a permanent, contiguous boundary, a common land cover and land management, a common owner, and a common producer (Rasa ¶ 0008) and not to an “agro-climatic zone.”    

Regarding Independent claim 17: The prior art of Starr, Karpištšenko, Pandit, and Rasa teach the following limitations of independent claim 17: 

	one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution by the one or more hardware processors to: 
	receive in real time, through at least one interaction technique from external systems, the parameters pertaining to the ambience and said soil for the geographical region of interest associated with at least one agro-climatic zone pre-defined in a knowledge base module, the parameters being derived from raw data received from the external system, wherein the raw data comprises data in encoded form selected from a group consisting of semantic knowledge representation formats, ontologies, images and videos, wherein the parameters are derived from the raw data by reasoning over knowledge graphs, wherein the at least one interaction method comprises one of receiving information pushed by the external systems without a well-defined service layer or pulling information from the external systems having the well-defined service layer, and wherein the at least one interaction method is facilitated by a self-descriptive access layer which exposes capabilities and requirements for using an Access Programming Interface API of the access interface module to a user; 
	arrange the received parameters and attributes associated thereof, for a plurality of time instances, in a hierarchical structure; 
	compare the attributes with historic attributes available in the knowledge base module for a corresponding agro-climatic zone,

	generating a normalized net score based on the total score for the plurality of time instances and number of measurements pertaining to the received parameters; 
	computing a compliance score for the geographical region of interest as a statistical average of the normalized net score generated for each sub-region of the geographical region of interest; 
	identifying a classification of the geographical region of interest into one of the at least new one agro-climatic zone or validating the classification of the geographical region of interest available in the knowledge base module, based on the compliance score; 
	splitting the geographical region of interest into two or more sub-regions depending on the compliance score; and 
	splitting the new agro-climatic zones into two or more sub-agro-climatic zones depending on the compliance score.  
	However, Examiner was unable to find a prior art, including Starr, Karpištšenko, Pandit, and Rasa that teaches or fairly suggests the limitation “wherein the attributes are compared with the historic attributes is preceded by transforming the attributes present in form of a string value or image or video into a set of numerical values for comparison with the historic attributes for the corresponding agro-climatic zone, wherein the attributes are transformed into the set of numerical values to homogenize data received from heterogeneous external systems”  with or in combination with the above cited limitations from claim 17.  Rasa teaches “transforming the attributes present in form of a string value or image or video into a set of numerical values for comparison with the historic attributes” however, Rasa’s comparison is between collected data and data with respect to a an “agricultural interest zone” that “may map to a common land unit (e.g., the smallest unit of land that has a permanent, contiguous boundary, a common land cover and land management, a common owner, and a common producer (Rasa ¶ 0008) and not to an “agro-climatic zone.”    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments (remarks) filed 10/04/2021 have been fully considered and are persuasive.

Regarding Claim Rejections – 35 USC § 112(b) page 10 of applicant’s remarks.  Based on applicant’s arguments and the changes made to claim 15, the U.S.C. § 112(b) rejection to claim 15 has been withdrawn.
 
Regarding Claim Rejections – 35 USC § 103 page 10-20 of applicant’s remarks, based on consultation, consideration, and new searching the 35 U.S.C. § 103 rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasco et al., U.S. Pub. No. 2016/0379388 A1, teaches transforming data for comparison with respect to other users of the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        10/18/2021